Citation Nr: 0335527	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  02-19 967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for blindness due to 
retinitis pigmentosa.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1961 to June 1965.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Salt Lake City, Utah.  This 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington D.C.  VA will notify you if 
further action is required on your part.  


REMAND

The summary of defects and diagnoses on the veteran's October 
1961 examination prior to entrance included myopia, 
astigmatism and amblyopia.  Uncorrected distant vision was 
20/300 bilaterally, corrected to 20/70 on the right and 20/40 
on the left.  Fields of vision and night vision were not 
reported.  On June 1965 examination for separation from 
service, uncorrected distant vision was 20/400 bilaterally, 
corrected to 20/40, bilaterally.  Fields of vision were 
reported as normal.  Service medical records reflect that the 
veteran had treatment on a number of occasions for eye 
problems including infections and a possible foreign body in 
the eye.

The veteran is presently legally blind due to retinitis 
pigmentosa.  He contends that while retinitis pigmentosa was 
not diagnosed until 1973, symptoms of the condition began 
during service.  

In response to a specific VA request with regard to the 
possibility of a nexus  between retinitis pigmentosa and the 
veteran's period of service, a VA physician in May 2003 
reported the following: 

Though he was first symptomatic during 
his military service, the disease most 
likely began some time before his 
symptoms.  This may be evidenced by his 
decreased acuity at entrance and during 
the exam in 10/63.  However, no fundus 
examinations or electroretinograms are 
recorded, so the exact onset is difficult 
to pinpoint.  

Given the nature of RP [retinitis 
pigmentosa], it is extremely doubtful 
that his condition was caused by or 
aggravated by his military service.

Applicable law provides that a pre-existing injury or disease 
will be considered to have been aggravated during active 
service where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). [emphasis added]

The Board notes that the decreased visual acuity noted at 
entrance (identified by the VA physician in May 2003 as 
evidence of pre-existing retinitis pigmentosa) appears to 
have increased in severity during service.  Accordingly, a 
medical opinion is needed to determine whether there indeed 
was an increase in visual impairment or disability due to 
retinitis during service, and if so, whether it was due to 
the natural progress of retinitis or to inservice 
aggravation.  

On November 9, 2000, the VCAA became law.  Regulations 
implementing the VCAA have also been published.  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding notice requirements under the VCAA.  
Furthermore, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), (PVA) the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit)  invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C. 
§ 5103(b)(1).  The Federal Circuit found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCAA duty to 
notify was misleading and detrimental to claimants whose 
claims were prematurely denied short of the statutory one-
year period provided for response.  Since this case is being 
remanded anyway for additional development, the RO must take 
the opportunity to inform the appellant that notwithstanding 
any information previously provided, a full year is allowed 
for response to a VCAA notice.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations are satisfied in accordance 
with the Federal Circuit decision in PVA, 
supra, the guidance of the Court in 
Quartuccio, supra, 38 U.S.C.A. §§ 5102, 
5103, and 5103A, and any other applicable 
legal precedent.  In particular, the RO 
should ensure that the veteran is sent a 
letter advising him of the VCAA and 
specifically of what is needed to 
establish service connection for 
blindness due to retinitis pigmentosa, 
what the evidence shows, of his and VA's 
respective responsibilities in claims 
development, and that a year is provided 
for response to VCAA notice.  

2.  The RO should then arrange for the 
veteran's claims file to be sent to an 
ophthalmologist for review and opinions 
as to the following:  Based on thorough 
analysis of the evidence (with special 
attention to defects noted at service 
entrance, including decreased visual 
acuity) and with due regard to accepted 
medical principles pertaining to the 
history, manifestations, clinical course, 
and character of retinitis pigmentosa, 

Did retinitis pre-exist the veteran's 
entrance on active service?.   If so, Did 
it at least as likely as not increase in 
severity in service and, if so, Was such 
increase due to natural progress of the 
disorder?  If retinitis did not pre-exist 
service, was it first manifested in 
service. If not, when was it first 
manifested, and is it in any way related 
to service. 
The reviewing ophthalmologist should 
comment on the opinions already in the 
file, and explain the rationale for all 
opinions given.

3.  The RO should then review the claim.  
If the benefit sought remains denied, the 
veteran and his representative should be 
issued an appropriate supplemental 
statement of the case and afforded the 
requisite period of time to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.  No action is 
required of the appellant unless he is 
notified.

The purposes of this remand are to ensure compliance with the 
mandates of the Federal Circuit and the Court in the above-
cited decisions and to assist in the development of the 
claim.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  


	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


